DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 are still pending
Claims 1, 6 and 8 have been amended

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 5/10/2022, with respect to the rejections of claims under U.S.C. 102 and 103 have been fully considered and are persuasive. The rejection of has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… the first limiting value being a threshold amplitude that is between a normal amplitude of the measured voltage when the sensor is operating in a normal state, and a fault amplitude of the measured voltage when the sensor is operating in the faulty state.”
Claims 1-7 and 9-15 are also allowed due to their dependency on claim 1.

Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 8,
“… wherein the first limiting value of at least one of the limiting values is formed by a value which is constant over the measuring range of the sensor and which lies between the value of the first electric variable in the case of a faulty state and all or the values of the electrical variable which are delimited by the partial range in the case of a non-faulty state.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
• US 20170016946 Reese; Glenn R. et al. is an application relating to the method and
apparatus for detecting sensor wiring faults. A difference is determined between a high
voltage and a low voltage. A determination is made whether the difference has dropped
based on a low-voltage threshold. After determining that the difference has dropped, a
fault in the high-voltage wire is indicated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867